Execution Copy

The St. Joe Company



--------------------------------------------------------------------------------



Second Amendment
Dated as of July 28, 2006

to

Note Purchase Agreements
Dated as of February 7, 2002



--------------------------------------------------------------------------------



Re: $18,000,000 5.64% Senior Secured Notes, Series A, due February 7, 2005

$67,000,000 6.66% Senior Secured Notes, Series B, due February 7, 2007

$15,000,000 7.02% Senior Secured Notes, Series C, due February 7, 2009

$75,000,000 7.37% Senior Secured Notes, Series D, due February 7, 2012

1

Second Amendment to Note Purchase Agreements

This Second Amendment dated as of July 28, 2006 (the or this “Second Amendment”)
to the Note Purchase Agreements each dated as of February 7, 2002 is between The
St. Joe Company, a Florida corporation (the “Company”), and each of the
institutions which is a signatory to this Second Amendment (collectively, the
“Noteholders”).

Recitals:

A. The Company and each of the Noteholders, together with Provident Mutual Life
Insurance Company and ProvidentMutual Life and Annuity Company of America, have
heretofore entered into separate and several Note Purchase Agreements each dated
as of February 7, 2002, as amended by the First Amendment to Note Purchase
Agreements dated as of June 8, 2004 (collectively, as amended, the “Note
Agreements”). The Company has heretofore issued (a) $18,000,000 in aggregate
principal amount of its 5.64% Senior Secured Notes, Series A, due February 7,
2005, (b) $67,000,000 in aggregate principal amount of its 6.66% Senior Secured
Notes, Series B, due February 7, 2007, (c) $15,000,000 in aggregate principal
amount of its 7.02% Senior Secured Notes, Series C, due February 7, 2009 and (d)
$75,000,000 in aggregate principal amount of its 7.37% Senior Secured Notes,
Series D, due February 7, 2012 (collectively, the “Notes”) pursuant to the Note
Agreements. The Noteholders who are signatories hereto are the holders of more
than 51% of the outstanding principal amount of the Notes.

B. The Company and the Noteholders now desire to amend the Note Agreements in
the respects, but only in the respects, hereinafter set forth.

C. Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Agreements, as amended hereby, unless herein defined or the
context shall otherwise require.

D. All requirements of law have been fully complied with and all other acts and
things necessary to make this Second Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Second Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

2



    Section 1. Amendments.

Section 1.1. Section 10.1 of the Note Agreement shall be and is hereby amended
in its entirety to read as follows:

“Section 10.1. Consolidated Adjusted Net Worth. The Company and its Subsidiaries
will at all times keep and maintain Consolidated Adjusted Net Worth at an amount
not less than (a) $735,000,000 plus (b) an amount equal to one hundred percent
(100%) of net proceeds from any issuance by the Company of shares of its Capital
Stock or other equity interest occurring after the Closing. Without limiting the
foregoing, the exercise by a present or former employee, officer or director of
any stock option or equity based compensation issued pursuant to a stock
incentive plan, stock option plan or other equity based compensation plan or
arrangement shall in no event be deemed or construed to constitute the issuance
of shares of the Capital Stock of the Company.”

Section 1.2. Section 10.2 of the Note Agreement shall be and is hereby amended
in its entirety to read as follows:

“Section 10.2. Leverage Ratio. The Company and its Subsidiaries will not as at
the end of each fiscal quarter permit the ratio of Consolidated Indebtedness to
Consolidated Total Assets to exceed 0.55 to 1.00.”

Section 1.3. Section 10.3 of the Note Agreements shall be and is hereby amended
in its entirety to read as follows:

“Section 10.3. Unencumbered Assets Ratio. The Company and its Subsidiaries will
not permit as at the end of each fiscal quarter the ratio of Unsecured
Indebtedness to Unencumbered Assets to exceed 0.55 to 1.00.”

Section 1.4. Section 10.5(a)(iv)(1) of the Note Agreements shall be and is
hereby amended in its entirety to read as follows:

“(1) the ratio of Consolidated Indebtedness to Consolidated Total Assets as at
such date shall not exceed 0.55 to 1.00; and”

Section 1.5. The definition of “Consolidated Net Worth” contained in Schedule B
to the Note Agreements shall be and is deleted from Schedule B to the Note
Agreement and a new definition “Consolidated Adjusted Net Worth” shall be added
in alphabetical order to Schedule B to the Note Agreements:

““Consolidated Adjusted Net Worth” means, as of the date of any determination
thereof, the net worth of the Company and its Subsidiaries as determined in
accordance with GAAP; provided that notwithstanding the foregoing GAAP-based
definition, for purposes of any determination of Consolidated Adjusted Net Worth
pursuant to Section 10.1, all Timberland shall be valued at $750.00 per acre.”



    Section 2. Representations and Warranties of the Company.

Section 2.1. To induce the Noteholders to execute and deliver this Second
Amendment (which representations shall survive the execution and delivery of
this Second Amendment), the Company represents and warrants to the Noteholders
that:

(a) this Second Amendment has been duly authorized, executed and delivered by it
and this Second Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company enforceable against it in accordance with
its terms, except as enforcement may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);

(b) the Note Agreements, as amended by this Second Amendment, constitute the
legal, valid and binding obligations, contracts and agreements of the Company
enforceable against it in accordance with their respective terms, except as
enforcement may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

(c) the execution, delivery and performance by the Company of this Second
Amendment (i) does not require the consent or approval of any governmental or
regulatory body or agency, and (ii) will not (A) violate (1) any provision of
law, statute, rule or regulation or its certificate of incorporation or bylaws,
(2) any order of any court or any rule, regulation or order of any other agency
or government binding upon it, or (3) any provision of any material indenture,
agreement or other instrument to which it is a party or by which its properties
or assets are or may be bound, including, without limitation, the Bank Credit
Agreement, or (B) result in a breach or constitute (alone or with due notice or
lapse of time or both) a default under any indenture, agreement or other
instrument referred to in clause (ii)(A)(3) of this Section 2.1(c);

(d) as of the date hereof and after giving effect to this Second Amendment, no
Default or Event of Default has occurred which is continuing; and

(e) all the representations and warranties contained in Section 5 of the Note
Agreements are true and correct in all material respects with the same force and
effect as if made by the Company on and as of the date hereof, except the
representations and warranties set forth in Sections 5.3 and 5.4, in the final
two sentences of Section 5.9 and in the first sentence of Section 5.15 which are
true and correct as of the date of the issuance of the Notes.



    Section 3. Conditions to Effectiveness of This Second Amendment.

Section 3.1. This Second Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:

(a) executed counterparts of this Second Amendment, duly executed by the Company
and the holders of at least 51% of the outstanding principal of the Notes, shall
have been delivered to the Noteholders;

(b) the Noteholders shall have received a copy of the resolutions of the Board
of Directors of the Company authorizing the execution, delivery and performance
by the Company of this Second Amendment, certified by its Secretary or an
Assistant Secretary;

(c) on or before December 31, 2006, the Noteholders shall have received evidence
satisfactory to them and their special counsel that the 2004 Notes have been
paid in full;

(d) the representations and warranties of the Company set forth in Section 2
hereof are true and correct on and with respect to the date hereof and the
execution and delivery by the Company of this Second Amendment shall constitute
certification of the same;

(e) the Noteholders shall have received the favorable opinion of counsel to the
Company as to the matters set forth in Sections 2.1(a), 2.1(b) and 2.1(c)
hereof, which opinion shall be in form and substance satisfactory to the
Noteholders; and

(f) each holder of a Note shall have received a non-refundable fee equal to
0.10% of the aggregate outstanding principal amount of the Notes held by such
holder.

      Upon receipt of all of the foregoing, this Second Amendment shall become
effective.

 
   
Section 4.
  Payment of Noteholders’ Counsel Fees and Expenses.

Section 4.1. The Company agrees to pay upon demand, the reasonable fees and
expenses of Chapman and Cutler LLP, counsel to the Noteholders, in connection
with the negotiation, preparation, approval, execution and delivery of this
Second Amendment.



    Section 5. Miscellaneous.

Section 5.1. This Second Amendment shall be construed in connection with and as
part of each of the Note Agreements, and except as modified and expressly
amended by this Second Amendment, all terms, conditions and covenants contained
in the Note Agreements and the Notes are hereby ratified and shall be and remain
in full force and effect.

Section 5.2. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Second Amendment
may refer to the Note Agreements without making specific reference to this
Second Amendment but nevertheless all such references shall include this Second
Amendment unless the context otherwise requires.

Section 5.3. The descriptive headings of the various Sections or parts of this
Second Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

Section 5.4. This Second Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York, excluding choice-of-law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.

Section 5.5. The execution hereof by you shall constitute a contract between us
for the uses and purposes hereinabove set forth, and this Second Amendment may
be executed in any number of counterparts, each executed counterpart
constituting an original, but all together only one agreement.

[Remainder of Page Intentionally Blank]

3



      The St. Joe Company

     
By
  /s/ Stephen W. Solomon
 
   
Its
  Senior Vice President and Treasurer
 
   

Accepted and Agreed to:



      Thrivent Financial for Lutherans (f/k/a Aid Association for Lutherans)



      By

Name:
Title:



      Allstate Life Insurance Company



      By /s/ Robert B. Bodett



    Name: Robert B. Bodett



      By /s/ Jerry D. Zinkula



    Name: Jerry D. Zinkula

Authorized Signatories



      First Colony Life Insurance Company

     
By
  /s/ Scott Sell
 
   
 
  Name: Scott Sell
Title: Investment Officer



    Genworth Life Insurance



      Company (f/k/a General Electric Capital Assurance Company)

     
By
  /s/ Scott Sell
 
   
 
  Name: Scott Sell
Title: Investment Officer



    Genworth Life and Annuity



      Insurance Company (f/k/a GE Life and Annuity Assurance Company)

     
By
  /s/ Scott Sell
 
   
 
  Name: Scott Sell
Title: Investment Officer



    Nationwide Life Insurance Company of America (f/k/a Provident Mutual Life
Insurance Company)



      By

Name:
Title:



      Nationwide Life and Annuity Company of America (f/k/a ProvidentMutual Life
and Annuity Company of America)



      By

Name:
Title:



      Nationwide Life and Annuity Insurance Company



      By

Name:
Title:



      Nationwide Life Insurance Company



      By

Name:
Title:



      Teachers Insurance and Annuity Association of America



      By /s/ Loren S. Archibald



    Name: Loren S. Archibald
Managing Director



      TIAA-CREF Life Insurance Company



      By: Teachers Insurance and Annuity Association of America, as Investment
Manager



      By /s/ Loren S. Archibald



    Name: Loren S. Archibald
Managing Director



      United of Omaha Life Insurance Company



      By

Name:
Title:

4

Each of the undersigned hereby confirms its continued guaranty of the
obligations of the Company under the Note Agreements, as amended hereby,
pursuant to the terms of the Subsidiary Guaranty Agreement dated as of
February 7, 2002, on this 28th day of July, 2006.

 
 
280 Interstate North, L.L.C.
(Manager)
 
5660 NND, L.L.C.
(Manager)
 
Apalachicola Northern Railroad Company
(Senior Vice President)
 
Arvida Housing L.P., Inc.
(Senior Vice President)
 
Arvida Mid-Atlantic Homes, Inc.
(Senior Vice President)
 
C Ridge One, L.L.C.
(Manager)
 
Crooked Creek Real Estate Company
(Senior Vice President)
 
Crooked Creek Utility Company
(Senior Vice President)
 
Deer Point I & II, LLC
(Manager)
 
Georgia Timber, LLC
(Senior Vice President)
 
Georgia Wind I, LLC
(Manager)
 
Georgia Wind II, LLC
(Manager)
 
Georgia Wind III, LLC
(Manager)
 
McNeill Burbank Homes, LLC
(Senior Vice President)
 
Millenia Park One, L.L.C.
(Manager)
 
Monteith Holdings, LLC
(Senior Vice President)
 
Overlook I & II, LLC
(Manager)
 
Paradise Pointe, LLC
(Senior Vice President)
 
Park Point Land, LLC
(Manager)
 
PSJ Waterfront, LLC
(Manager)
 
Riverside Corporate Center, L.L.C.
(Manager)
 
Saussy Burbank, Inc.
(Senior Vice President)
 
SGW, Inc.
(Senior Vice President)
 
Southhall Center, L.L.C.
(Manager)
 
Southwood Real Estate, Inc.
(Senior Vice President)
 
St. James Island Utility Company
(Senior Vice President)
 
St. Joe Central Florida Contracting, Inc.
(Senior Vice President)
 
St. Joe Commercial, Inc.
(Senior Vice President)
 
St. Joe Community Sales, Inc.
(Senior Vice President)
 
St. Joe Development, Inc.
(Senior Vice President)
 
St. Joe Finance Company
(Senior Vice President)
 
St. Joe Home Building, L.P.
By: St. Joe West Florida Contracting, Inc.,
General Partner
(Senior Vice President)
 
St. Joe Land Company
(Senior Vice President)
 
St. Joe Northeast Florida Contracting, Inc.
(Senior Vice President)
 
St. Joe Residential Acquisitions, Inc.
(Senior Vice President)
 
St. Joe Resorts & Clubs, L.L.C.
(Manager)
 
St. Joe Terminal Corporation
(Senior Vice President)
 
St. Joe Timberland Company of Delaware, L.L.C.
(Senior Vice President)
 
St. Joe Towns & Resorts, L.P.
By: St. Joe/Arvida Company, Inc.,
General Partner
(Senior Vice President)
 
St. Joe Utilities Company
(Senior Vice President)
 
St. Joe West Florida Contracting, Inc.
(Senior Vice President)
 
St. Joe-Southwood Properties, Inc.
(Senior Vice President)
 
St. Joe/Arvida Company, Inc.
(Senior Vice President)
 
Sunshine State Cypress, Inc.
(Senior Vice President)
 
Talisman Sugar Company
(Senior Vice President)
 
The Port St. Joe Marina, Inc.
(Senior Vice President)
 
Watercolor Vacation Rentals, Inc.
(Senior Vice President)
 
Watersound Vacation Rentals, Inc.
(Senior Vice President)

By: /s/ Stephen W. Solomon
Stephen W. Solomon, as its Manager or Senior Vice
President, as the case may be


 
 
St. Joe Capital I, Inc.
By: /s/ David F. Childers III
 
David F. Childers III
President
 
Residential Community Title Company
By: /s/ Mark D. Lassman
 
Mark D. Lassman
President and Treasurer
 

5